         Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 1 of 21




 1   TYCKO & ZAVAREEI LLP
     Annick M. Persinger (SBN 272996)
 2   Maren I. Christensen (SBN 320013)
     apersinger@tzlegal.com
 3   mchristensen@tzlegal.com
     1970 Broadway, Suite 1070
 4   Oakland, CA 96612
     Telephone (510) 254-6808
 5   Facsimile (202) 973-0950

 6   TYCKO & ZAVAREEI LLP
     Hassan A. Zavareei (SBN 181547)
 7   hzavareei@tzlegal.com
     1828 L Street, NW, Suite 1000
 8   Washington, DC 20036
     Telephone (202) 973-0900
 9   Facsimile (202) 973-0950

10
     Attorneys for Plaintiff Jamie Young
11   (Additional Counsel on Signature Page)

12                                   UNITED STATES DISTRICT COURT

13                NORTHERN DISTRICT OF CALIFORNIA (OAKLAND DIVISION)

14   JAMIE YOUNG, on behalf of herself and all     Case No. 4:19-cv-3867-JST
     others similarly situated,
15                                                 JOINT CASE MANAGEMENT
                                    Plaintiff,     STATEMENT
16
                      v.                           Date:         February 4, 2020
17                                                 Time:         2:00 p.m.
     BANK OF AMERICA, N.A.,                        Judge:        Hon. Jon S. Tigar
18                                                 Courtroom:    6 (2nd Floor)
                                   Defendant.
19                                                 Compl. Filed: July 3, 2019

20

21

22

23

24

25

26

27

28   JOINT CASE MANAGEMENT STATEMENT                                                 1
     Case No. 4:19-cv-3867-JST
          Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 2 of 21




 1           Plaintiff Jamie Young (“Plaintiff”) and Defendant Bank of America, N.A. (“Defendant” or

 2   “Bank of America”), the parties to the above-titled action (collectively, the “Parties”), jointly submit this

 3   Joint Case Management Statement pursuant to the Standing Order for All Judges of the Northern

 4   District of California and Civil Local Rule 16-9.

 5   1.      Jurisdiction & Service:

 6           Plaintiff filed her Complaint on July 3, 2019, and Bank of America was served on July 9. Bank

 7   of America appeared in this action on July 26, 2019 and filed its answer on August 29, 2019. No party

 8   has not been served.

 9           Plaintiff alleges that this Court has subject matter jurisdiction over this action pursuant to 28

10   U.S.C. § 1332(d), which confers federal jurisdiction over class actions where: (a) there are 100 or more

11   members in the proposed classes, (b) some members of the proposed classes have a different citizenship

12   from Bank of America, and (c) the claims of the proposed class members are alleged to exceed the sum

13   or value of five million dollars ($5,000,000) in aggregate. See 28 U.S.C. § 1332(d)(2), (6). This Court also

14   has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because this action involves alleged

15   violations of a federal statute, the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).

16   Plaintiff contends that this Court has personal jurisdiction over Bank of America, which regularly

17   conducts and/or solicits business in, engages in other persistent courses of content in, and/or derives

18   substantial revenue from products and/or services provided to persons in this district.1 Plaintiff contends

19   that venue is proper in this Court under 28 U.S.C. § 1391 because Plaintiff alleges that significant events

20   giving rise to this case took place in this district.

21   //

22   //

23   //

24
     1
25     Bank of America denies that specific jurisdiction exists in this Court over the claim of putative class
     members who do not reside in California. See Dkt. 18 [Answer] at 4. However, Bank of America is
26   cognizant that courts in this district have uniformly refused to apply Bristol-Myers Squibb Co. v. Superior
     Court of California, San Francisco Cty., 137 S. Ct. 1773 (2017) to dismiss nationwide class action
27   allegations at the onset of litigation, and thus Bank of America preserved its ability to present such
     jurisdictional arguments in any class certification proceedings. Id., at 4, n. 2.
28   JOINT CASE MANAGEMENT STATEMENT                                                                           1
     Case No. 4:19-cv-3867-JST
          Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 3 of 21




 1   2.      Facts

 2           (a)      Plaintiff’s Contentions:

 3           Plaintiff brings this action for injunctive relief and statutory damages arising out of and relating

 4   to Bank of America’s conduct in negligently, knowingly, and willfully contacting Plaintiff and class

 5   members on their telephones using an artificial or prerecorded voice without their prior express consent

 6   within the meaning of the TCPA.

 7           Plaintiff Jamie Young has not had an account with Bank of America since October 2017, when

 8   she closed an account she had opened with them in or around February 2011. Since closing that account,

 9   Ms. Young has not had any contact with Bank of America. Compl. ¶ 1. Nevertheless, on September 15,

10   2018, nearly a year after terminating her customer relationship with Bank of America, Ms. Young’s cell

11   phone rang indicating that she had received a text message. Id. at ¶ 2. The text message stated that Bank

12   of America had received a request from her for a code:

13           BofA: Your requested code is 213162. Don’t share the code with anyone – we won’t
             call to ask you for it. If you didn’t request it, call us at 800.933.6262.
14
     Id. This text message was followed by eight identical messages on October 3, 2018, October 20, 2018,
15
     November 6, 2018, November 23, 2018, December 12, 2018, December 29, 2018, January 15, 2019. Id.
16
     The text messages, sent from an automatic telephone dialing system (“ATDS”), as defined by the TCPA,
17
     originated from telephone number 739-81, a standard 5-digit “short code” that enables Bank of America
18
     to send SMS text messages en masse. Id. at ¶¶ 42-43 At no time did Ms. Young provide consent, including
19
     any written consent, to receive the above referenced text messages or any other wireless spam from Bank
20
     of America, its agents, or partner entities. See e.g., id. at ¶ 40.
21
             These text messages invaded Ms. Young’s privacy and subjected her to aggravation. Id. at ¶ 3.
22
     This aggravation was exacerbated Bank of America’s persistent refusal to respond to her repeated
23
     inquiries regarding the unauthorized text messages she received. Id.
24
             And Ms. Young was not the only one who received unauthorized, aggravating text messages
25
     from Bank of America. Indeed, dozens of individuals have publicly complained online regarding these
26
     unsolicited text messages:
27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                          2
     Case No. 4:19-cv-3867-JST
         Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 4 of 21



             2012 complaint: I’m not sure if Bank of America is aware of this, but I have been
 1           (and possibly others) have been receiving text messages stating to be from BOA
 2           advising for card members to call a number.

 3           2015 complaint: … just got a text … telling me there was a security code requested
             by me, and if this is not true, call the number. I was like, I don't have an account with
 4           BOA!

 5           2017 complaint: This is what it looks like from phone number 73981: Bank of
             America: 275118 is your authorization code which expires in 10 minutes. If you didn't
 6           request the code, call 1.800.933.6262 for assistance.
 7           2017 complaint: Received a text message from the number: 504-233- 0103. The text
             said: 692632 Bank of America: 958340 is your authorization code which expires in 10
 8
             minutes. If you didn't request the code, call 1.800.933.6262 for assistance.
 9
             2018 complaint: I received this text today. Note that I DO NOT do any business
10           whatsoever with BOA due to previous horrific experiences. Bank of America: 478833
             is your authorization code which expires in 10 minutes. If you didn't request the code,
11           call 1.800.933.6262 for assistance.
12           2018 complaint: I just received the same message to my direct office line which is not
             associated at all with my account. It was in spanish (which I don't speak) and said that
13
             my authorization code expires in 10 minutes and that I should call 1-800-933-6262 if
14           I did not request the code.

15           2018 complaint: Message came from 66952...."021575 is your authorization code
             which expires in 10 minutes. if you didn't request the code, call 1-800-933-6262 for
16           assistance"

17           2019 complaint: I just received a text from “BofA” and I don’t even have an account
             with you! It’s a “requested” code number. There was a phone number as well but I
18           was afraid to call for fear of fraud.
19           2019 complaint: Just got the same text last night, and I haven't had a BofA account
20           since 2002

21           2019 complaint: got a text just now giving me a code that “i requested” says to call if
             I did not request the code
22
             2019 complaint: My husband just received a text this morning with the code of
23           5077536 to use when calling the ph. number 800 933-6262.
24   Id. at ¶ 29; see also id. at ¶ 30 (consumers noting online that the (800) 933-6262 was in fact a legitimate

25   Bank of America phone number, Bank of America was unsure why they had received the texts); id. at ¶¶

26   31-32 (alleging that Bank of America’s website confirms that the (800) 933-6262 number is associated

27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                         3
     Case No. 4:19-cv-3867-JST
         Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 5 of 21




 1   with their Text Banking Support department, and that when the number is called, a recording plays that

 2   identifies the call recipient as Bank of America).

 3           As Ms. Young’s and other individuals’ experiences make clear, Bank of America’s customer

 4   enrollment, account creation, and account administration processes do not include procedures necessary

 5   to confirm the accuracy of the information Bank of America collects and maintains, including customers’

 6   cellular telephone numbers. As a result, Bank of America routinely sends unsolicited text messages to

 7   individuals who are not its customers and who never provided consent to receive text messages from

 8   Bank of America.

 9           Accordingly, Ms. Young brings this class action complaint for damages, injunctive relief, and any

10   other available legal or equitable remedies resulting from the illegal actions of Bank of America in sending

11   text messages to Ms. Young and similarly situated individuals on their cellular telephones, in violation of

12   the TCPA, 47 U.S.C. § 227, et seq.

13           (b)     Defendant’s Contentions:

14           Bank of America is one of the largest banks in the United States with over 60,000,000 (sixty

15   million) customers within the United States. Like most banks, Bank of America offers online banking

16   services through which users can access their accounts after creating an online banking profile. As a

17   security measure, whenever someone attempts to access an online banking profile/account and that

18   person’s identity is in question, the system denies access until a one-time passcode/authorization code

19   (“OPT”) can be provided to verify the user’s identity. The system, then, prompts the user to select how

20   he/she wishes to receive the OPT (for example, via a text or voice message to the primary user’s phone

21   number registered with Bank of America, or an email on file). Only then, the system will send the OPT

22   through the delivery method selected by the user. In other words, OPT is a unique code, valid for a few

23   minutes, sent to the primary user only after a request is made by an individual attempting to gain access

24   to his/her account/banking profile to prevent fraudulent transactions or identity theft.

25           At issue in this case, are nine (9) text messages containing unique OPT verification codes sent

26   to Plaintiff’s cellular telephone number between September 15, 2018 and February 2, 2019, after requests

27   were made to access her online banking profile with Bank of America. The requests to access Plaintiff’s

28
     JOINT CASE MANAGEMENT STATEMENT                                                                          4
     Case No. 4:19-cv-3867-JST
         Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 6 of 21




 1   online banking profile triggered security concerns which prompted Bank of America to send the text

 2   messages at issue in this case to the cellular number previously provided by Plaintiff to Bank of America

 3   for communication purposes. It is Bank of America’s position that these text messages do not violate

 4   the TCPA because (1) the Bank had Plaintiff’s prior consent for these communications, (2) the

 5   communications were necessary to protect the safety of Bank customers, and thus were emergency

 6   communications not restricted by the TCPA; and (3) the text messages were not sent using an automatic

 7   telephone dialing system (“ATDS”), as defined by the TCPA.2

 8              Plaintiff created an online banking profile with Bank of America in July 2006 and opened a

 9   checking and savings account in May 2008. Plaintiff closed her checking and savings account prior to

10   September 2018 (when the first text message containing the OPT code was sent to her cellular number).

11   However, her online banking profile with Bank of America was not deleted and/or cancelled, and thus

12   the cellular number which she provided to Bank of America for communication purposes and on which

13   she received the text messages containing the OPT codes remained associated with her still-open online

14   profile.

15              From September 15, 2018 through February 2, 2019, Bank of America received nine (9) login

16   requests to access Plaintiff’s online banking profile. Each of these requests triggered Bank of America’s

17   fraud and identity theft alert system. In response, Bank of America sent Plaintiff’s cellular number nine

18   (9) text messages providing Plaintiff with a unique OPT code to confirm her identity. Each of these

19   messages were sent to the number provided by Plaintiff to Bank of America for communication

20
     2
21     There are three elements to a TCPA claim brought under 227(b) for non-emergency calls: “(1) the
     defendant called a cellular telephone number; (2) using an automatic telephone dialing system; (3)
22   without the recipient’s prior express consent.” Van Patten v. Vertical Fitness Grp., LLC, 22 F.Supp.3d
     1069, 1073 (S.D. Cal. 2014) (citing Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir.
23   2012)). There is also an exception within 47 U.S.C. § 227 for calls made for emergency purposes. See
     47 U.S.C. § 227(b)(1)(A). Further, the statute clearly defines an ATDS as a system that can
24   randomly/sequentially generate numbers and then dial them. See 47 U.S.C. § 227(a)(1) (“Definitions: As
     used in this section—(1) The term “automatic telephone dialing system” means equipment which has
25   the capacity—(A) to store or produce telephone numbers to be called, using a random or sequential
     number generator; and (B) to dial such numbers.”) (emphasis added). Thus, TCPA liability for calls
26   to cellular phones can only exist if calls are placed without the recipient’s prior express consent and
     placed with prerecorded messaging or with an ATDS as defined by the statute, without the recipient’s
27   prior express consent. See 47 U.S.C. § 227(b).

28
     JOINT CASE MANAGEMENT STATEMENT                                                                         5
     Case No. 4:19-cv-3867-JST
         Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 7 of 21




 1   purposes and were strictly limited to prevent fraud/identity theft (containing no advertisement or cross-

 2   marketing messages) and protect the safety of Plaintiff’s personal information. Thus, Bank of America

 3   contends that the text messages received by Plaintiff are exempted under the TCPA because they were

 4   texts sent for an emergency purposes and moreover, were sent with Plaintiff’s prior consent.

 5           Bank of America also contends that the technology used to send the text messages to Plaintiff is

 6   not an ATDS defined by the TCPA because the text messages were not pre-recorded or sent to

 7   randomly/sequentially generated numbers. Rather, each of the text messages at issue here were unique

 8   (with a time-limited one-time passcode) and only sent to Plaintiff—they were not sent en masse or with

 9   identical messaging.3

10           Finally, Plaintiff’s putative class action claims also fail. Citing to eleven (11) comments posted

11   by unidentified users on a Facebook page over a seven-year period, Plaintiff alleges that other Bank of

12   America customers also allegedly received unsolicited text messages containing OPT security codes. See

13   Dkt 1, at 8, n. 4. However, Bank of America has no means of identifying the individuals who allegedly

14   received the purported unsolicited text messages with the OPT codes to confirm the veracity of their

15   postings, or the circumstances in which the alleged text messages were purportedly sent (and whether

16   they were indeed unsolicited). Moreover, Bank of America notes that these hearsay Facebook postings

17   are not verifiable facts about which Plaintiff has personal knowledge.

18           Lastly, as noted in footnote 1 above, because BANA’s principal place of business and state of

19   incorporation are not in California, BANA notes that Plaintiff’s own specific jurisdiction for her claims

20   3
       Currently, there is a circuit split on what is an ATDS system as defined under the TCPA. Five circuits
21   (D.C., Second, Third, Sixth, and as of yesterday, the Eleventh) have concluded that dialing systems that
     call/text only customer-provided numbers (like the one at issue in this case) are not ATDS systems as
22   defined under the TCPA. See ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687, 703 (D.C. Cir. 2018);
     King v. Time Warner Cable Inc., 894 F.3d 473, 481 (2nd Cir. 2018); Dominguez v. Yahoo, Inc., 894 F.3d 116,
23   121 (3rd Cir. 2018); Gary v. TrueBlue, Inc., 786 f. App’x 555 (6th Cir. 2019) Glasser v. Hilton Grand Vacations
24   Co., LLC, No. 18-14499, 2020 WL 415811, at *3, -- F.3d -- (11th Cir. Jan. 27, 2020). However, the
     Ninth Circuit has decided that any dialer that is capable of storing numbers is an ATDS. See Marks v.
25   Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018). The question of the nature of an ATDS as defined
     in the TCPA has been taken up by Facebook in an October 17, 2019 petition to the United States
26   Supreme Court. As of the date of this filing, the Facebook petition is still pending. Bank of America is
     confident that once the Supreme Court examines the question (whether in the Facebook petition or
27   another one), the Marks decision will no longer be the interpretation of “ATDS” that controls here.
28
     JOINT CASE MANAGEMENT STATEMENT                                                                             6
     Case No. 4:19-cv-3867-JST
          Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 8 of 21




 1   in this foreign district cannot reach to her non-California putative class members so as to establish

 2   jurisdiction over their claims here as well. See n.1, supra.

 3           Accordingly, Bank of America denies that it violated the TCPA, and that Plaintiff and/or the

 4   putative class members are entitled to damages, injunctive relief, and any other available legal or equitable

 5   remedies as a result of the text messages Bank of America sent to prevent fraud and/or identity theft.

 6   3.      Legal Issues

 7           (a)     Plaintiff’s Contentions:

 8           Plaintiff asserts one count against Defendant Bank of America for Knowing and/or Willful

 9   Violations of the TCPA.

10           (b)     Defendant’s Contentions:

11           Bank of America denies that it negligently, knowingly and/or willfully violated the TCPA and

12   identifies the following key legal issues in this case:

13                  Whether the communications to Plaintiff and/or the putative class members were placed

14   in response to an inquiry or other established business relationship.

15                  Whether Plaintiff and/or the putative class members gave express written consent to

16   receive the communications at issue.

17                  Whether Bank of America’s communications to Plaintiff and/or the putative class were

18   calls made necessary in a situation affecting the safety of consumers.

19                  Whether Bank of America’s communications to Plaintiff and/or the putative class were

20   placed with ATDS equipment, as that term is defined in the TCPA.

21                  Whether Bank of America’s policies and procedures to comply with the TCPA act to

22   prevent liability under Section 227(c).

23                  Whether Plaintiff and/or the putative class members have Article III standing to seek

24   recovery under the TCPA for the complained-of communications.

25                  Whether the statutory damages sought on behalf of a nationwide class against Bank of

26   America would constitute a violation of the Eighth Amendment.

27                  Whether the TCPA is constitutional under the First Amendment.

28
     JOINT CASE MANAGEMENT STATEMENT                                                                           7
     Case No. 4:19-cv-3867-JST
          Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 9 of 21




 1   4.      Motions

 2           (a)     Plaintiff:

 3           Plaintiff will move for class certification in accordance with the schedule set by the Court. Below,

 4   Plaintiff proposes a schedule for class certification.

 5           Below, Bank of America requests that the Court stay this case in its entirety, sua sponte, pending

 6   the United States Supreme Court decision in William P. Barr et al. v. American Association of Political

 7   Consultants, Inc., No. 19-361. First, Plaintiff submits that the Court should reject Bank of America’s

 8   invitation to stay the case on its own. Instead, Bank of America should be required to make any motion

 9   to stay pursuant to the Federal Rules of Civil Procedure and the Northern District of California Local

10   Rules. The proponent of a stay has the burden of proving such a discretionary stay is justified. Clinton v.

11   Jones, 520 U.S. 681, 708 (1997). In deciding whether to stay proceedings pending a Supreme Court

12   disposition in another case, courts consider “(1) the possible damage which may result from granting of

13   a stay; (2) the hardship or inequity which a party may suffer in being required to go forward; and (3) the

14   orderly course of justice measured in terms of the simplifying or complicating of issues, proof, and

15   questions of law which could be expected to result from a stay.” McElrath v. Uber Technologies, Inc., Case

16   No. 16-cv-07241-JSC, 2017 WL 1175591, at *5 (N.D. Cal. Mar. 30, 2017) (quoting CMAX, Inc. v. Hall,

17   300 F.2d 265, 268 (9th Cir. 1962); Landis v. North Am. Co., 299 U.S. 248, 254 (1936)). Plaintiff requests

18   that the Court decline to consider Bank of America’s request for a stay unless and until it is supported

19   by motion and fully briefed.

20           (b)     Defendant:

21           On January 10, 2020, the United States Supreme Court accepted a petition for certiorari in

22   William P. Barr et al. v. American Association of Political Consultants, Inc., No. 19-361, in which the question

23   of whether the TCPA is constitutional (in restricting some forms of speech and not others) is squarely

24   at issue. In Barr, the Fourth Circuit held that the government-debt exception to the automated-call

25   restriction of the TCPA violates the First Amendment and held that the proper remedy was to sever the

26   government debt exception, leaving the basic automated-call restriction in place. The Supreme Court

27   will now review both prongs of the Barr ruling to assess the constitutionality of Section 227(b), under

28
     JOINT CASE MANAGEMENT STATEMENT                                                                              8
     Case No. 4:19-cv-3867-JST
          Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 10 of 21




 1   which Plaintiff asserts claims here, and thus Defendant believes that this case should be stayed pending

 2   the resolution of Barr later this term.4 Should the Court not sua sponte stay this litigation to await the

 3   decision at or before the Case Management Conference, Defendant will promptly file a Motion to Stay,

 4   given that one of Bank of America’s affirmative defenses arises from the First Amendment and that the

 5   Supreme Court’s determination on the Barr petition could resolve all disputes in this matter. See Fifth

 6   Affirmative Defense: “All of the claims constitute an undue burden on speech and thus violate the First

 7   Amendment of the United States Constitution.” [Dkt. 18, Ans, at Page 14 of 16.].

 8           Should the case proceed, Defendant plans to file a Motion for Summary Judgment asserting at

 9   least the following arguments: (1) text messages sent to Plaintiff are not actionable under the TCPA; (2)

10   Plaintiff lacks Article III standing to seek recovery under the TCPA for the text messages she received;

11   (3) the communications were not placed with an ATDS as defined by the TCPA; and (4) even if the

12   communications were placed with an ATDS, Plaintiff had provided her prior express written consent to

13   be contacted with such technologies and/or the texts were sent for emergency purposes. Defendant

14   will also oppose any certification motion.

15   5.      Amendment of Pleadings:

16           No amended pleadings have been filed. Discovery has not yet commenced, however, and

17   parties, claims, or defenses may be added as necessary.

18   6.      Evidence Preservation:

19           The parties agree to take reasonable and necessary steps to preserve evidence relevant to the

20   issues reasonably evident in this action.

21   7.      Disclosures:

22           The parties will make their initial disclosures pursuant to Rule 26(a)(1) by January 28, 2020.

23   8.      Discovery:

24           No formal discovery has been completed to date, and no discovery deadlines have yet been

25   established. The Parties will negotiate an ESI protocol and a protective order.

26
     4
      Likewise, if the Supreme Court grants the Facebook petition as well, which raises the same
27   constitutionality issue but also raises the Ninth Circuit’s definition of “ATDS” equipment restricted
     by the TCPA, this case should be stayed pending its decision in that matter too.
28
     JOINT CASE MANAGEMENT STATEMENT                                                                          9
     Case No. 4:19-cv-3867-JST
        Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 11 of 21




 1          (a)     Plaintiff:

 2          Plaintiff does not believe that it is necessary to modify the limitations on discovery imposed by

 3   the Federal Rules of Civil Procedure.

 4          Plaintiff intends to seek discovery regarding, among other things: (1) all documents and

 5   communications concerning Plaintiff; (2) all communications between Bank of America and Plaintiff;

 6   (3) all documents concerning the hardware, software, or methodology used to store telephone numbers

 7   of the intended recipient of the subject text messages; (4) all documents describing the hardware,

 8   software, or methodology used to transmit the subject text messages; (5) all documents describing the

 9   method or process by which the subject text messages were sent; (6) all documents concerning business

10   plans, memoranda, or meeting minutes that reference using text messages or automatic dialing systems

11   to contact persons and/or entities; (7) any and all written policies concerning Bank of America’s

12   compliance with the TCPA, 47 U.S.C. § 227, et seq.; (8) any and all communications concerning the

13   TCPA, 47 U.S.C. § 227, et seq.; (9) all document, including any communications, concerning the creation

14   of or amendments to Bank of America’s policies and procedures pursuant to the TCPA, 47 U.S.C. §

15   227, et seq.; (10) all documents concerning the training of personnel pursuant to the TCPA, 47 U.S.C. §

16   227, et seq.; (11) all communications to personnel regarding the transmission of text messages; (12) all

17   document identifying the following information regarding the intended recipients of text messages, (i)

18   their name, email and phone numbers, and (ii) the sources where Bank of America obtained the

19   telephone numbers that it sent the subject text messages to; (13) documents identifying the phone

20   number for every one of the subject text messages sent by Bank of America, or on Bank of America’s

21   behalf, including but not limited transmission reports or logs; (14) documents concerning the manner in

22   which the telephone numbers to which text messages were sent were acquired and compiled, and the

23   identify of the persons who acquired and compiled them; (15) documents identifying the total number

24   of the subject text messages sent by Bank of America or on Bank of America’s behalf; (16) all documents

25   supporting any contention by Bank of America that Bank of America obtained the express consent,

26   and/or the express written consent of the intended recipient of the subject text messages; (17)

27   documents concerning the creation, content, or transmission of the subject text messages; (18) all

28
     JOINT CASE MANAGEMENT STATEMENT                                                                      10
     Case No. 4:19-cv-3867-JST
        Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 12 of 21




 1   documents concerning the computer or devise used to transmit the subject text messages; (19)

 2   documents concerning contracts or agreements between Bank of America and any third party regarding

 3   the subject text messages; (20) documents concerning any third party transmission of the subject text

 4   messages on Bank of America’s behalf; (21) documents or communications Bank of America received

 5   claiming that Bank of America violated the TCPA, 47 U.S.C. § 227, et seq.; and (22) documents

 6   concerning any internal investigation conducted by Bank of America or on Bank of America’s behalf

 7   concerning complaints regarding violations of the TCPA, 47 U.S.C. § 227, et seq.

 8           Below, Bank of America proposes that discovery should be bifurcated between individual and

 9   class discovery. Plaintiff opposes Bank of America’s request for bifurcated discovery because individual

10   and class discovery substantially overlap, and bifurcation would cause unnecessary delay and prejudice

11   to Plaintiff and the Court. As this Court has noted, generally, motions to stay or alter the sequence of

12   discovery “are disfavored because discovery stays may interfere with judicial efficiency and cause

13   unnecessary litigation in the future.” Otey v. CrowdFlower, Inc., Case No. 12-cv-05524-JST, 2013 WL

14   1915680, at *1 (N.D. Cal. May 8, 2013) (quoted authority omitted) (denying motion to bifurcate

15   individual and class discovery). See also Imran v. Vital Pharmaceuticals, Inc., Case No. 18-cv-5758-JST, Doc.

16   68 at 2 (N.D. Cal. Sept. 4, 2019) (“This Court generally does not favor bifurcated discovery in a putative

17   class action.”). This Court considers the following factors in deciding whether to bifurcate discovery in

18   a putative class action prior to certification: “(1) the overlap between individual and class discovery, (2)

19   whether bifurcation will promote Federal Rule of Civil Procedure 23’s requirement that certification be

20   decided at ‘an early practicable time,’ (3) judicial economy, and (4) any prejudice reasonably likely to flow

21   from the grant or denial of a stay of class discovery.” True Health Chiropractic Inc. v. McKesson Corp., Case

22   No. 13-cv-02219-JST, 2015 WL 273188, at *1 (N.D. Cal. Jan. 20, 2015) (declining to bifurcate individual

23   and class discovery in TCPA action) (citing 1 McLaughlin on Class Actions § 3:10).

24           First, on the issue of overlap, all but four of the above categories of discovery pertain to both

25   Plaintiff individually and the putative class. The substantial overlap between individual and class

26   discovery weighs against bifurcation.

27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                           11
     Case No. 4:19-cv-3867-JST
        Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 13 of 21




 1           Second, given the substantial overlap in individual and class discovery, bifurcating discovery

 2   would result in class certification being unnecessarily delayed, contrary to Rule 23(c)(1)(A). Bifurcating

 3   discovery would cause unnecessary complication and create potential disputes over the parameters of

 4   class and individual discovery. Thus, declining to bifurcate discovery would serve judicial economy. See

 5   True Health, 2015 WL 273188, at *2 (“[B]ifurcation could raise a slew of issues as to what discovery

 6   relates to the class, as opposed to the named plaintiffs, thereby causing additional litigation regarding the

 7   distinction between the two.”); In re Rail Freight Surcharge Antitrust Litig., 258 F.R.D. 167, 174 (D.D.C.

 8   2009) (“Bifurcated discovery fails to promote judicial economy when it requires ongoing supervision of

 9   discovery. If bifurcated, this Court would likely have to resolve various needles disputes that would arise

10   concerning the classification of each document . . .”).

11           Finally, “it is more likely that Plaintiff will be prejudiced by bifurcation than Defendant will be

12   prejudiced by unitary discovery.” Imran, Case No. 18-cv-5758-JST, Doc. 68 at 3 (denying defendant’s

13   request for bifurcated discovery). Bank of America will not be prejudiced by having to participate in

14   individual and class discovery simultaneously. By comparison, if individual and class discovery are

15   bifurcated, both parties will be prejudiced by prolonged fact discovery and possible disputes over the

16   parameters of phased discovery. Because each of the major factors this Court considers in determining

17   whether to bifurcate individual and class discovery weigh against bifurcation, Plaintiff opposes Bank of

18   America’s request for bifurcated discovery. True Health Chiropr. Inc., 2015 WL 273188 at *1.

19           (b)     Defendant:

20           Bank of America believes that discovery in this case should be bifurcated, given that summary

21   judgment on Plaintiff’s individual claims can resolve her claims efficiently and quickly, without bringing

22   in disputes over records involving many of the Bank’s other sixty million (60,000,000) customers in the

23   United States—records containing personally identifiable information that the Bank is required, under

24   federal statute, to protect. Thus, should the case move forward and not be stayed to await the ruling in

25   Barr, discovery should be limited to Plaintiff’s individual claims. And, only if Plaintiff can establish that

26   the text messages she individually received from Bank of America could be actionable under the TCPA,

27   should a second stage of discovery proceed as to the class allegations. See Fed. R. Civ. P. 26(b)(1). “The

28
     JOINT CASE MANAGEMENT STATEMENT                                                                           12
     Case No. 4:19-cv-3867-JST
          Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 14 of 21




 1   parties and the court have a collective responsibility to consider the proportionality of all discovery and

 2   consider it in resolving discovery disputes.” In a class action case, “[p]recertification discovery lies

 3   entirely within the court’s discretion.” Doherty v. Comenity Capital Bank & Comenity Bank, No. 16CV1321-

 4   H-BGS, 2017 WL 1885677, at *3 (S.D. Cal. May 9, 2017) (citing Fed. R. Civ. P. 23).

 5            As to Plaintiff’s individual claims, Bank of America needs discovery on the following subjects,

 6   among others: (1) Plaintiff’s consent to be contacted by Bank of America on her cellular telephone; (2)

 7   attempts by Plaintiff or someone acting on her behalf to access her online profile with Bank of America;

 8   (3) any alleged injury Plaintiff asserts; and (4) whether Plaintiff provided other persons or entities with

 9   access to her online bank information. Defendant intends to issue written discovery to and depose

10   Plaintiff.

11            As to the class action allegations, Bank of America would need the following discovery from

12   Plaintiff to oppose Plaintiff’s motion for class certification: (1) identity and contact information of the

13   individuals cited to in her Complaint who posted complaints on a Facebook page about allegedly

14   received unsolicited text messages from Bank of America; (2) their efforts to solicit information from

15   Bank of America; (2) their consent to be contacted by Bank of America on their cellular telephone; (3)

16   whether they had an online profile with Bank of America; (4) attempts by these individuals to access

17   accounts/online profile with Bank of America; and (5) whether other persons had access to their online

18   bank information.

19   9.       Class Actions

20            (a)    Plaintiff: Plaintiff seeks to represent the following class:

21                   All persons within the United States who, within the four years prior to the filing of this
                     Complaint, were sent a text message through the use of any automatic telephone dialing
22                   system or an artificial or prerecorded voice, from Defendant or anyone on Defendant’s
                     behalf, to said person’s cellular telephone number, without emergency purpose and
23                   without the recipient’s prior express consent. Defendant and its employees or agents are
                     excluded from the Class.
24

25            (b)    Defendant:

26            Defendant denies that Plaintiff’s proposed class is an appropriate class definition, denies that
27   class certification is appropriate in this matter, and denies the alleged numerosity of the proposed class.
28
     JOINT CASE MANAGEMENT STATEMENT                                                                         13
     Case No. 4:19-cv-3867-JST
           Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 15 of 21




 1   10.      Related Cases:

 2            The Parties are not aware of any related cases.

 3   11.      Relief

 4            (a)      Plaintiff seeks: (a) Injunctive relief prohibiting such violations of the TCPA by Bank

 5    of America in the future; (b) for herself and each member of the proposed classes treble damages, as

 6    provided by statute, of up to $1,500.00 for each and every call that violated the TCPA; (c) for herself

 7    and each member of the proposed classes $500.00 in statutory damages for each and every call that

 8    violated the TCPA; (d) an award of attorneys’ fees and costs to counsel for Plaintiff and the proposed

 9    Class; (e) an order certifying this action to be a proper class action pursuant to Federal Rule of Civil

10    Procedure 23, establishing an appropriate Class, finding that Plaintiff is a proper representative of the

11    Class, and appointing the lawyers and the law firms representing Plaintiff as counsel for the classes; and

12    (f) such other relief as the Court deems just and proper.

13            (b)      Defendant

14            Bank of America denies that Plaintiff or any putative class member suffered actual damages from

15    the OTP texts that Plaintiff and/or putative class members received, and further denies that the intent

16    of the TCPA was to encompass such communications or to establish per-call statutory damages that

17    would apply to text messages. Bank of America also denies that injunctive relief is proper in this case

18    given the lack of facts to demonstrate likelihood of future harm from OTP texts, which are focused an

19    ensuring the safety of customers and their financial records, and without which millions of customers

20    each month would not be able to verify their identities in a simple and quick procedure to regain or

21    validate access to their bank accounts.

22   12.      Settlement and ADR:

23            The parties have not yet discussed resolution of this matter through ADR, given that Plaintiff is

24   not interested in individual settlement at this time, and Defendant is not interested in class settlement at

25   this time.

26            The parties propose using private mediation.

27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                          14
     Case No. 4:19-cv-3867-JST
           Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 16 of 21




 1   13.      Consent to Magistrate Judge for All Purposes:

 2            The parties do not consent to assignment of this case to a magistrate judge.

 3   14.      Other References:

 4            The parties do not believe the case is suitable for reference to binding arbitration, a special

 5   master, or the Judicial Panel on Multidistrict Litigation.

 6   15.      Narrowing of Issues

 7            (a)     Plaintiff:

 8            This case is still in its initial stages. After Plaintiff has conducted initial discovery, the parties will

 9   be in a better position to determine if issues can be narrowed by agreement or motion. Plaintiff opposes

10   Defendant’s request for bifurcated discovery, discussed in Section 8(a), supra.

11            (b)     Defendant:

12            Bank of America contends that discovery in this case should be bifurcated, as detailed above,

13   with individual discovery into Plaintiff’s own claims first. Plaintiff must first establish that the text

14   messages she received could be actionable under the TCPA. If Plaintiff prevails, and only then, she can

15   conduct discovery as to the putative class.

16            However, before any discovery commences, the Court should stay this litigation to await the

17   determination by the U.S. Supreme Court in William P. Barr et al. v. American Association of Political

18   Consultants, Inc., No. 19-361, in which the constitutionality of the TCPA under the First Amendment
19   is at issue. The court “may, with propriety, find it is efficient for its own docket and the fairest course

20   for the parties to enter a stay of an action before it, pending resolution of independent proceedings

21   which near upon the case.” Leyva v. Certified Grocers of Cal. Ltd., 593 F.2d 857, 863 (9th Cir. 1979). Because

22   the Supreme Court is considering whether the portion of the TCPA found unconstitutional by the

23   Fourth Circuit (and the Ninth Circuit as well) can indeed be severed from Section 227(b) of the TCPA,

24   or whether the TCPA is instead unconstitutional under the First Amendment, this litigation should be

25   stayed to await the Supreme Court’s determination.5

26   ///

27   5
       While so far, the Supreme Court has only accepted review of the Fourth Circuit’s ruling, the same
     reasoning was employed by the Ninth Circuit in Gallion v. United States, 772 F. App’x. 604 (9th
28
     JOINT CASE MANAGEMENT STATEMENT                                                                                  15
     Case No. 4:19-cv-3867-JST
           Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 17 of 21




 1   16.      Expedited Trial Procedure:

 2            The parties do not believe that an expedited schedule is appropriate for this case.

 3   17.      Scheduling

 4            (a)     Plaintiff proposes the following schedule and opposes Defendant’s request for

 5   bifurcated discovery, discussed in Section 8(a), supra:

 6           Plaintiff’s motion for class certification, and any expert reports Plaintiff      August 21,
             intends to use in support of class certification, to be filed and served.         2020
 7
             Defendant’s opposition to class certification, and any expert reports             September
 8           Defendant intends to use in opposition to class certification, to be filed and    18, 2020
             served.
 9                                                                                             October 16,
             Plaintiff’s reply in support of class certification, and any rebuttal expert      2020
10           reports, to be filed and served.
             Hearing on class certification                                                    TBD
11

12           Parties’ expert designations on issues other than class certification,            February 5,
             including expert reports and information required by Fed. R. Civ. P.              2021
13           26(a)(2), to be served.
             Parties’ rebuttal expert designations on issues other than class certification,   March 8,
14           including expert reports and information required by Fed. R. Civ. P.              2021
             26(a)(2), to be served.
15           Discovery cutoff                                                                  April 9, 2021

16          Last day to file dispositive motions                                               June 25,
            Last day to file Daubert motions                                                   2021
17
              (b)     Defendant:
18
              As noted above, Defendant believes that this action should be stayed. Defendant should not be
19
     required to defend itself in a putative class action when the Supreme Court will be deciding this term a
20
     central issue of whether Plaintiff’s claims are being brought under a statute that is unconstitutional.
21
              However, if the Court does not stay the action sua sponte at the Case Mangement Conference or
22
     after reviewing Defendant’s Motion, then Defendant would propose the following schedule for
23

24

25   Cir. 2019), in which the Ninth Circuit held that the TCPA’s exception allowing for autodialed calls
     if “made solely to collect a debt owed to or guaranteed by the United States,” 42 U.S.C. §
26   227(b)(1)(A)(iii), is unconstitutional. The Gallion court reasoned that the provision “is a content-
     based speech regulation” that fails the rigorous constitutional test for restrictions on speech. The
27   court, however, did not strike down the entirety of the TCPA under the First Amendment, instead
     opting like the Fourth Circuit to sever the unconstitutional provision from the statute.
28
     JOINT CASE MANAGEMENT STATEMENT                                                                           16
     Case No. 4:19-cv-3867-JST
           Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 18 of 21




 1   bifurcated discovery. Because later dates would not be appropriate to establish absent a ruling on the

 2   proposed early, individual MSJ, Defendant provides estimates below.

 3

 4           Discovery cut-off for Plaintiff’s individual claims                               July 31, 2020

 5           Defendant’s motion for summary judgment (Plaintiff’s individual claims)           August 28,
                                                                                               2020
 6
             Discovery (class) [if Plaintiff successfully opposes the Bank’s MSJ] begins       15 days after
 7                                                                                             ruling on
                                                                                               MSJ
 8
             Plaintiff’s motion for class certification, and any expert reports Plaintiff      150 days
 9           intends to use in support of class certification, to be filed and served.         after ruling
                                                                                               on MSJ
10
             Defendant’s opposition to class certification, and any expert reports             195 days
11           Defendant intends to use in opposition to class certification, to be filed and    after ruling
             served.                                                                           on MSJ
12                                                                                             210 days
             Plaintiff’s reply in support of class certification, and any rebuttal expert      after ruling
13           reports, to be filed and served.                                                  on MSJ
             Hearing on class certification                                                    240 days
14                                                                                             after ruling
                                                                                               on MSJ
15
             Parties’ expert designations on issues other than class certification,            TBD
16           including expert reports and information required by Fed. R. Civ. P.
             26(a)(2), to be served.
17           Parties’ rebuttal expert designations on issues other than class certification,   TBD
             including expert reports and information required by Fed. R. Civ. P.
18           26(a)(2), to be served.
             Discovery cutoff                                                                  TBD
19
            Last day to file dispositive motions                                               TBD
20          Last day to file Daubert motions

21   18.      Trial:
22            Plaintiff demanded a jury trial. Plaintiff estimates trial to last approximately two weeks.
23            Defendant estimates a trial of one day (should a class not be certified), and a trial of two weeks
24   (should a class be certified).
25   19.      Disclosure of Non-Party Interested Entities or Persons
26            (a)      Plaintiff:
27            Plaintiff knows of no non-party interested entities or persons.
28
     JOINT CASE MANAGEMENT STATEMENT                                                                           17
     Case No. 4:19-cv-3867-JST
           Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 19 of 21




 1            (b)      Defendant:

 2            Bank of America knows of no non-party interested entities or persons.

 3   20.      Professional Conduct:

 4            All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct

 5   for the Northern District of California.

 6   21.      Other:

 7            The parties are not presently aware of any other matters that may facilitate the just, speedy, and

 8   inexpensive disposition of this matter.

 9   Dated: January 28, 2020                         TYCKO AND ZAVAREEI LLP
10                                                   By: /s/ Annick M. Persinger
                                                     Annick M. Persinger (SBN 272996)
11                                                   Maren I. Christensen (SBN 320013)
                                                     apersinger@tzlegal.com
12                                                   mchristensen@tzlegal.com
                                                     1970 Broadway, Suite 1070
13                                                   Oakland, CA 96612
                                                     Telephone (510) 254-6808
14                                                   Facsimile (202) 973-0950
15                                                   Hassan A. Zavareei (SBN 181547)
                                                     hzavareei@tzlegal.com
16                                                   1828 L Street, NW, Suite 1000
                                                     Washington, DC 20036
17                                                   Telephone (202) 973-0900
                                                     Facsimile (202) 973-0950
18
                                                     TERRELL MARSHALL LAW GROUP PLLC
19
                                                     Beth E. Terrell (SBN 178181)
20                                                   Jennifer R. Murray (pro hac vice)
                                                     bterrell@terrellmarshall.com
21                                                   jmurray@terrellmarshall.com
                                                     936 North 34th Street, Suite 300
22                                                   Seattle, WA 98103
                                                     Telephone (206) 816-6603
23                                                   Facsimile (206) 319-5450
24                                                   Attorneys for Plaintiff
25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                         18
     Case No. 4:19-cv-3867-JST
        Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 20 of 21



     Dated: January 28, 2020            SNELL & WILMER LLP
 1
                                        By: ____/s/ Becca Wahlquist___________
 2                                      Becca J. Wahlquist (SBN 215948)
                                        bwahlquist@swlaw.com
 3                                      350 S. Grand Avenue, Suite 3100
                                        Los Angeles, CA 90071
 4                                      Telephone (213) 929-2500
                                        Facsimile (213) 929-2525
 5
                                        Attorneys for Defendant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT                                             19
     Case No. 4:19-cv-3867-JST
        Case 4:19-cv-03867-JST Document 25 Filed 01/28/20 Page 21 of 21




 1                 SIGNATURE CERTIFICATION & CERTIFICATE OF SERVICE

 2           Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the document

 3   has been obtained from Defendant’s counsel Becca Wahlquist, and that I have her authorization to affix

 4   her electronic signature to this document.

 5           Further, I hereby certify that this document filed through the ECF system will be sent

 6   electronically to the registered participants identified on the Notice of Electronic Filing (NEF) and paper

 7   copies will be sent to any indicated as non-registered participants.

 8
     Dated: January 28, 2020                         /s/ Annick M. Persinger
 9                                                   Annick M. Persinger
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                         20
     Case No. 4:19-cv-3867-JST
